Case: 18-11369      Document: 00515200627         Page: 1    Date Filed: 11/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit


                                    No. 18-11369                          FILED
                                  Summary Calendar                 November 15, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

ALLEN NASH, also known as A-1,

                                                 Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-478-1



Before BENAVIDES, DENNIS, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Allen Nash appeals his convictions of sex trafficking of a child;
transportation of a minor to engage in commercial sex acts; possession of
ammunition by a felon; sex trafficking through force, fraud, or coercion; and
conspiracy to commit sex trafficking. First, he argues that the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11369    Document: 00515200627     Page: 2   Date Filed: 11/15/2019


                                 No. 18-11369

erroneously denied his motion to sever the charge of being a felon in possession
of ammunition from the other charges in the indictment.           Second, Nash
contends that the district court improperly denied his constitutional right to
self-representation after he clearly and unequivocally invoked that right.
      We review the denial of a motion to sever counts for abuse of discretion
and reverse when “there is clear, specific and compelling prejudice that
resulted in an unfair trial.” United States v. Singh, 261 F.3d 530, 533 (5th Cir.
2001) (internal quotation marks and citation omitted). Felon-in-possession
charges present special prejudice concerns. United States v. Turner, 674 F.3d
420, 430 (5th Cir. 2012).     Even so, given the location and timing of law
enforcement’s discovery of the ammunition in this case, the district court did
not abuse its discretion in denying the motion to sever. See id. Nash has not
shown clear, specific, and compelling prejudice that rendered his trial unfair.
See Singh, 261 F.3d at 533.
      While we review the denial of the constitutional right to self-
representation de novo, we review the district court’s underlying factual
findings for clear error. United States v. Weast, 811 F.3d 743, 748 (5th Cir.
2016). Contrary to Nash’s arguments, he did not clearly and unequivocally
invoke his right to self-representation prior to jury selection because he
abandoned that request after the district court complied with Faretta v.
California, 422 U.S. 806 (1975), and after it warned him of the perils of
proceeding pro se. See United States v. Cano, 519 F.3d 512, 516 (5th Cir. 2008).
Finally, despite Nash’s arguments that he clearly and unequivocally requested
self-representation on the morning of opening statements, in light of his
behavior, the district court did not clearly err in denying his request on the
ground that he was intending to delay and disrupt the proceedings. See Weast,




                                       2
    Case: 18-11369   Document: 00515200627     Page: 3   Date Filed: 11/15/2019


                                No. 18-11369
811 F.3d at 746, 748-50; United States v. Long, 597 F.3d 720, 726-29 (5th Cir.
2010).
      Accordingly, the judgment of the district court is AFFIRMED.




                                      3